COURT OF APPEALS OF VIRGINIA


Present: Judge McClanahan, Senior Judges Coleman and Annunziata


JOHN D. McPHATTER
                                                                  MEMORANDUM OPINION*
v.     Record No. 2031-05-1                                            PER CURIAM
                                                                     JANUARY 10, 2006
NORFOLK (CITY OF) SHERIFF’S OFFICE


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Matthew H. Kraft; Rutter Mills, L.L.P., on brief), for appellant.

                 (Joan E. Mahoney, Deputy City Attorney, on brief), for appellee.


       John D. McPhatter (claimant) appeals a decision of the Workers’ Compensation

Commission finding that (1) Norfolk (City of) Sheriff’s Office rebutted the presumption

contained in Code § 65.2-402, because it proved that occupational stress did not cause claimant’s

heart condition and that there was a non-work-related cause of the heart attack; and (2) claimant

failed to prove that his heart attack, if compensable, aggravated his psychological problems. We

have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

McPhatter v. Norfolk (City of) Sheriff’s Office, VWC File No. 210-63-82 (July 26, 2005). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.